UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-52972 STALAR 2, INC. (Exact name of registrant as specified in its charter) Delaware 26-1402651 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 317 Madison Ave., Suite 1520, New York, NY 10017 (Address of principal executive offices) (Zip Code) (212) 953-1544 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): [] Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No [] At March 31, 2009, 2,022,500 shares of the Registrant's Common Stock and no shares of the Registrant's Preferred Stock were issued and outstanding. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STALAR 2, INC. (A Development Stage Company) INDEX TO FINANCIAL STATEMENTS Page No. FINANCIAL STATEMENTS (Unaudited) Balance Sheets March 31, 2009 and September 30, 2008 (Audited) 3 Statements of Operations For the six months ended March 31, 2009 For the period November 13, 2007, (inception) to March 31, 2008 For the period November 13, 2007, (inception) to March 31, 2009 For the three months ended March 31, 2009 and 2008 4 5 Statements of Cash Flows For the six months ended March 31, 2009 For the period November 13, 2007, (inception) to March 31, 2008 For the period November 13, 2007, (inception) to March 31, 6 Statement of Changes in Stockholders’ Deficit For the periodNovember 13, 2007, (inception) to March 31, 2009 7 Notes to Financial Statements 8-9 2 STALAR 2, INC. (A Development Stage Company) BALANCE SHEETS March 31, September 30, 2009 2008 (Unaudited) (Audited) ASSETS Current assets Cash $ 543 $ 463 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ 1,500 $ 1,869 Loan payable - Officer 17,532 10,687 Total current liabilities 19,032 12,556 Stockholders' deficit Preferred stock - $0.0001 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock - $0.0001 par value; 75,000,000 shares authorized; 2,022,500 and 2,000,000 issued and outstanding 202 200 Additional paid-in capital 898 - Deficit accumulated during the development stage (19,589 ) (12,293 ) Total stockholders' deficit (18,489 ) (12,093 ) $ 543 $ 463 The accompanying notes are an integral part of these unaudited financial statements. 3 STALAR 2, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) November13,2007 November13,2007 SixMonthsEnded (Inception) to (Inception) to March31,2009 March 31, 2008 March 31, 2009 Revenues $ - $ - $ - General and administrative expenses Professional fees 7,199 2,500 15,568 Organization costs - 2,275 3,442 Sundry 97 262 579 7,296 5,037 19,589 Net loss $ (7,296 ) $ (5,037 ) $ (19,589 ) Loss per common share: Basic and diluted $ (0.004 ) $ (0.003 ) $ (0.010 ) Weighted average number of common shares outstanding 2,009,272 2,000,000 2,003,416 The accompanying notes are an integral part of these unaudited financial statements. 4 STALAR 2, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2009 2008 Revenues $ - $ - General and administrative expenses 3,470 - Professional fees Organization costs - 1,339 Sundry 97 150 3,567 1,489 Net loss $ (3,567 ) $ (1,489 ) Loss per common share: Basic and diluted $ (0.002 ) $ (0.001 ) Weighted average number of common shares outstanding 2,018,961 2,000,000 The accompanying notes are an integral part of these unaudited financial statements. 5 STALAR 2, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Six Months November13,2007 November13,2007 Ended March 31, 2009 (Inception) to March 31, 2008 (Inception) to March 31, 2009 Cash flows from operating activities: Net loss $ (7,296 ) $ (5,037 ) $ (19,589 ) Increases in cash flows from operating activates resulting from changes in: Accounts payable and accrued expenses (369 ) - 1,500 Net cash used in operating activities (7,665 ) (5,037 ) (18,089 ) Cash flows from financing activities: Proceeds from issuance of common stock 900 200 1,100 Loans from Officer 6,845 5,287 17,532 Net cash provided by financing activities 7,745 5,487 18,632 Net increase in cash 80 450 543 Cash, beginning of period 463 - - Cash, end of period $ 543 $ 450 $ 543 The accompanying notes are an integral part of these unaudited financial statements. 6 STALAR 2, INC. (A Development Stage Company) STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT (Unaudited) Shares Amount Additional Paid-in Capital Deficit Accumulated During Development Stage Total Shares issued at inception, November 13, 2007 - $ - $ - $ - $ - Shares issued for cash, at par $.0001 2,000,000 200 - - 200 Net loss for the period - - - (12,293 ) (12,293 ) Balance, September 30, 2008 2,000,000 200 - (12,293 ) (12,093 ) Shares issued for cash, at $.04 per share 22,500 2 898 - 900 Net loss for the period - - - (7,296 ) (7,296 ) Balance, March 31, 2009 2,022,500 $ 202 $ 898 $ (19,589 ) $ (18,489 ) The accompanying notes are an integral part of these unaudited financial statements. 7 STALAR 2, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) NOTE A – NATURE OF BUSINESS AND BASIS OF PRESENTATION The accompanying unaudited financial statements as of March 31, 2009 and for the threeand six months ended March 31, 2009 and the periods November 13, 2007 (inception) to March 31, 2008 and November 13, 2007 (inception) to March 31, 2009,have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission, including Form 10-Q and Regulation S-B. The information furnished herein reflects all adjustments (consisting of normal recurring accruals and adjustments), which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. The Company believes that the disclosures provided are adequate to make the information presented not misleading. These financial statements should be read in conjunction with the audited financial statements and explanatory notes for the period November 13, 2007 (inception), to September 30, 2008 as disclosed in the Company's 10-KSB for that period as filed with the SEC. The results of the period ended March 31, 2009 are not necessarily indicative of the results to be expected for the year ending September 30, 2009, the Company’s fiscal year end. Stalar 2, Inc. (the “Company”), was incorporated in the State of Delaware on November 13, 2007.The Company, which is in the development stage, is a “shell company”, because it has no or nominal assets, other than cash, and no or nominal operations.The Company was formed to pursue a business combination with an operating private company, foreign or domestic, seeking to become a reporting, “public” company.No assurances can be given that the Company will be successful in locating or negotiating with any target company.The Company has been engaged in organizational efforts, obtaining initial financing and has commenced negotiations with various operating entities however, has not entered into any letter of intent. NOTE B – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Loss Per Share The Company uses SFAS No.128, “Earnings Per Share” for calculating the basic and diluted loss per share.The Company computes basic loss per share by dividing net loss and net loss attributable to common stockholders by the weighted average number of common shares outstanding. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential shares had been issued and if the additional shares were dilutive. Common equivalent shares are excluded from the computation of net loss per share if their effect is anti-dilutive.The Company does not have any common stock equivalents. 8 STALAR 2, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2009 (Unaudited) NOTE C – GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern.The Company, however, has minimal assets and working capital and lacks a sufficient source of revenues, which creates uncertainty about the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern and to realize its assets and to discharge its liabilities is dependent upon the Company’s management to securing a business combination.Management intends to fund working capital requirements for the foreseeable future and believes that the current business plan if successfully implemented may provide the opportunity for the Company to continue as a going concern.The accompanying statements do not include any adjustments that might result should the Company be unable to continue as a going concern. NOTE D – RELATED PARTY TRANSACTIONS Equity Transaction In November 2007, the Company issued 2,000,000 shares of common stock to the sole officer and director for total proceeds of $200. Loan Payable - Officer The officer has advanced funds to the Company to cover cash requirements.The loan is unsecured and is payable on demand with interest at the prime rate. NOTE E – EQUITY TRANSACTIONS In January 2009, the Company issued 22,500 shares of common stock at a per share price of $.04, pursuant to a Common Stock offering. 9 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. Cautionary Notice Regarding Forward Looking Statements The information contained in Item 2 contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this report. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. We desire to take advantage of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. This filing contains a number of forward-looking statements which reflect management's current views and expectations with respect to our business, strategies, products, future results and events, and financial performance. All statements made in this filing other than statements of historical fact, including statements addressing operating performance, events, or developments which management expects or anticipates will or may occur in the future, including statements related to distributor channels, volume growth, revenues, profitability, new products, adequacy of funds from operations, statements expressing general optimism about future operating results, and non-historical information, are forward looking statements. In particular, the words "believe," "expect," "intend," "anticipate," "estimate," "may," variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements, and their absence does not mean that the statement is not forward-looking. These forward-looking statements are subject to certain risks and uncertainties, including those discussed below. Our actual results, performance or achievements could differ materially from historical results as well as those expressed in, anticipated, or implied by these forward-looking statements. We do not undertake any obligation to revise these forward-looking statements to reflect any future events or circumstances. Readers should not place undue reliance on these forward-looking statements, which are based on management's current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions (including those described below), and apply only as of the date of this filing. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. Factors which could cause or contribute to such differences include, but are not limited to, the risks discussed in our Annual Report on form 10-KSB for the year ended September 30, 2008 and in any press releases and other communications to shareholders that may be issued by us from time to time which attempt to advise interested parties of the risks and factors which may affect our business. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Plan of Operation Currently our Company would be defined as a "shell" company, an entity which is generally described as having no or nominal operations and no or nominal assets. The Company was organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. Our principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with an operating business. The Company will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. 10 The Company does not currently engage in any business activities that provide cash flow. The costs of investigating and analyzing business combinations for the next 12 months and beyond such time will be paid with money in our treasury, and/or through borrowings from our stockholders, management or other investors. Management's Discussion and Analysis of Financial Condition and Results of Operations The Company was incorporated on November 13, 2007. The Company, which is in the development stage, has had no operations during the quarterly period ended March 31, 2009, nor for the period November 13, 2007 (inception) to March 31, 2009 and has no operations as of the date of this filing. General and administrative expenses were $3,567 and $1,489 for the three months ended March 31, 2009 and 2008, respectively.General and administrative expenses were $7,296 for the six month period October 1, 2008 to March 31, 2009 compared to $5,037 for the period November 13, 2007 (inception) to March 31, 2008.General and administrative expenses consist primarily of professional fees and organization expenses.We had a net loss of $3,567 and $1,489 for the three months ended March 31, 2009 and 2008, respectively, and a net loss of $7,296 for the six month period October 1, 2008 to March 31, 2009 compared to $5,037 for the period November 13, 2007 (inception) to March 31, 2008.General and administrative expenses since our inception through March 31, 2009 amount to $19,589. Off-balance Sheet Arrangements None ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK None ITEM 4.CONTROLS AND PROCEDURES As of the end of the period covered by this report ("Evaluation Date"), our management concluded its evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. As of the Evaluation Date, our Chief Executive Officer and Principal Financial Officer concluded that we maintain disclosure controls and procedures that are effective in providing reasonable assurance that information required to be disclosed in our reports under the Securities Act of 1934 (Exchange Act) is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and that such information is accumulated and communicated to our management, including its Chief Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Our management necessarily applied its judgment in assessing the costs and benefits of such controls and procedures, which, by their nature, can provide only reasonable assurance regarding management's control objectives.
